 Case 1:19-cr-00390-ILG Document 15-1 Filed 08/26/19 Page 1 of 1 PageID #: 16
                                                                    FILED
                                                                                    IM CLERK'S OFFICE
                                                                                US DISTRICT COURT E.D.N.Y.


                                                                                ^     AUG 2 6 2019     *
                                    INFORMATION SHEET

                                                                                BROOKLYN OFFICE
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK



        Title of Case: United States v. Adrian Roach

        Related Magistrate Docket Number(s): 19-M-660

        Arrest Date: 7/19/2019                                       GLASSER, J.

        Nature of offense(s):   IE! Felony
                                □    Misdemeanor
                                                                     LEVY, MJ.
        Related Cases - Title and Docket No(s). (Pursuant to Rule 50.3.2 of the Local
        E.D.N.Y. Division of Business Rules):

        Projected Length of Trial:    Less than 6 weeks        lEl
                                      More than 6 weeks        □


        County in which crime was allegedly committed: Oueens
        (Pursuant to Rule 50.1(d) of the Local E.D.N.Y. Division of Business Rules)

        Was any aspect of the investigation, inquiry and prosecution giving rise to the case
        pending or initiated before March 10, 2012.'                   DYes iEI No

        Has this indictment/information been ordered sealed?             Yes   □ No


10.     Have arrest warrants been ordered?                             □Yes     No


11.     Is there a capital count included in the indictment?           □Yes     No


                                                    RICHARD P. DONOGHUE
                                                    United.States Attorney


                                                    Anthony Bagnucna
                                                    Assistant U.S. Attorney
                                                    (718) 254-6232


        Judge Brodie will not accept cases that were initiated before March 10, 2012.



Rev. 10/04/12
